Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 12/16/2021. Claims 1, 6-7, 13 and 16-17 are amended. Claims 5 and 14-15 are canceled. Claim 18 is added. Claims 1-4, 6-13 and 16-18 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, in claims 2 and 3, it is not clear whether “a second unit” was intended to refer to the “second experience unit” or a different “unit”. Additionally, since the “certify” limitation is “a basis of evaluation target data created by a user and a predetermined condition, a first experience unit and a second experience unit indicating experiences of the user”, the metes and bounds of the claim cannot be discerned. For purpose of examination, “second unit” is interpreted as “second experience unit”
the first unit”. There is a lack of antecedent basis for this limitation in the claim.
Claim 16 is dependent upon canceled claim 14. Hence, the metes and bounds of the claim cannot be discerned. For purpose of examination, claim 16 with be interpreted as being dependent upon claim 13.
	In view of the above rejections under 35 USC § 112(b), claims 10-13 are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-13 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 1 recites “An information processing apparatus, comprising”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 1
Revised 2019 Guidance
processing circuitry configured to: certify, on a basis of evaluation target data created by a user and a predetermined condition, a first experience unit and a second experience unit indicating experiences of the user
The processing circuitry is an additional non-abstract limitation. 
Abstract idea: certifying, on a basis of evaluation target data created by a user and a predetermined condition, a first experience unit and a second experience unit indicating experiences of the user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”.. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L2]  assign to the user a first experience value related to the first experience unit on a basis of certification of the first experience unit
assigning to the user a first experience value related to the first experience unit on a basis of certification of the first experience unit could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”.. See January 2019 Memorandum, 84 Fed. Reg. at 52.
and assign to the user a second experience value on a basis of certification of the second experience unit
Abstract idea: assigning to the user a second experience value on a basis of certification of the second experience unit could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or See January 2019 Memorandum, 84 Fed. Reg. at 52.
and create a chart that visualizes the first experience value and the second experience value as a function of time, wherein the chart indicates to a third party the timing and the types of experiences the user has experienced
Abstract idea: creating a chart that visualizes the first experience value and the second experience value as a function of time could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”.. See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim 
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the processing circuitry at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 8: :…an information processing apparatus including a processor…; ¶ 61:… The user device 100 includes, for example, a processor 102, a communication unit 104, an operation unit 106, a display 108, and a storage 110…;.¶ 109:… The server 300 mainly includes a CPU 901, a ROM 903, and a RAM 905. Moreover, the server 300 further includes a host bus 907, a bridge 909, an external bus 911, an interface 913, an input device 915, an output device 917, a storage device 919, a drive 921, a connection port 923, and a communication device 925…; ¶ 110:…The CPU 901 functions as a main processing unit and a control unit, and controls overall operation in the server 300 or a part thereof in accordance with various programs recorded in the ROM 903, the RAM 905, the storage device 919, or a removable recording medium 927. Note that the CPU 901 may have the function of the processor 302…; ¶ 122:… the information processing according to the present embodiment may be executed by an information processing apparatus such as a tablet computer, a desktop computer, a PDA, and an in-vehicle device… The lack of details about the additional element, as noted earlier, indicates that the above-mentioned additional element is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, simply performs the abstract idea. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use See MPEP §2106.05(b). The end result of creating a chart does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of managing innovation challenges. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	The functions performed by the computer is expressed purely in terms of results, devoid of technical/technological implementation details. Virtually the entirety of representative claim 1 sets forth a mental process and/or method of organizing human activity, and there are no elements in representative claim 1 additional to the mental process and/or method of organizing human activity identified above. Even assuming arguendo the end result of creating a chart implies displaying the chart, the displaying information would constitute insignificant post-solution activity which does not transform patent-ineligible subject matter to patent-eligible subject matter. See Diamond v. Diehr, 450 U.S. 175, 191–92 (1981).
See Diamond v. Diehr, 450 U.S. 175, 191–92 (1981).
	Independent claim 17 is a method for processing information that causes a computer to perform steps similar to those of claim 1. Accordingly, independent claim 17 is rejected similarly to representative claim 1.
	Independent claim 18 is a non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method comprising steps similar to those of claim 1. Accordingly, independent claim 18 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 2-4, 6-13 and 16 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-4, 6-13 and 16 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lelito et al. (US 2017/0178264 Al) (Lelito).
Re claims 1, 2, 4 and 17-18:
	[Claims 1, 2 and 4]  Lelito discloses an information processing apparatus, comprising: processing circuitry configured to: certify, on a basis of evaluation target data created by a user and a predetermined condition, a first experience unit and a second experience unit indicating experiences of the user; assign to the user a first experience value related to the first experience unit on a basis of certification of the first experience unit and assign to the user a second experience value on a basis of certification of the second experience unit; and create a chart that visualizes the first experience value and the second experience value as a function of time, wherein the chart indicates to a third party the timing and the types of experiences the user has experienced (at least ¶ 46: memory 204 stores…the certification program 100, …documented customer experiences (DCE) 248, …a transcript 256, a progress report 258, …a competency record 26; ¶ 61: global application deployment, enables approved users to access the system 200 from anywhere in the world at any time, with a secure connection; ¶ 70: completing and gaining proficiency in one or more role-specific learning plans 242 leads to certification in a particular program 100; ¶ 82: The progress report 258, otherwise called a proficiency report, is a record, maintained by the academy, of the student's proficiency (i.e., completion, effectiveness, performance) achieved in the classes, role specific learning plans, and certification programs; Figures 5-19 and associated text: Progress Reports showing for example: courses, course status, completion date, test grade, certification program completion percentage…), ([Claim 2]) wherein the predetermined condition is that there is relevance between a topic related to a second unit indicating a result of learning of the user and the evaluation target data, wherein the predetermined condition is that there is similarity between the evaluation target data and sample data satisfying a predetermined criterion, ([Claim 4]) wherein the predetermined condition is that there is similarity between the evaluation target data and sample data satisfying a predetermined criterion (at least Figure 3 and associated text; ¶¶ 39-40: a documented customer experience (DCE), completion of at least one installation on the system 200, and an integrated lab event in the system 200. The documented customer experience further includes mentoring and peer review. The examination and certification 106 includes, a board review including a review of an individual portfolio and of a presentation or an oral exchange. The review of an individual portfolio further includes a completed curriculum and passed assessments; ¶¶ 62-64: highest level of certification, for example, requires that a service provider consultant pass with at least an 80% score on role-based learning plans having approximately 170 hours of system application and professional development classes…; ¶¶ 80-82; ¶¶ 90-94: Practice principles use automated progress reports to identify education needs of consultants and set performance expectations. The practice principle provides DCE approval when the student meets the performance expectations…the system 200 grants or denies, via the board of review, certification of the student in response to approval or disapproval, respectively, of the board of review; ¶ 110; Figures 5-19).
	[Claim 17]  The claim is a method for processing information that causes a computer to perform the certifying step noted in claim 1. Accordingly, independent claim 17 is rejected similarly to representative claim 1.
	[Claim 18]  The claim is a non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method comprising steps similar to those of claim 1. Accordingly, independent claim 18 is rejected similarly to representative claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lelito, as applied to claim 1, in view of Cosker et al. (US 20170178264 A1) (Cosker).
Re claim 3
	[Claim 3]  Lelito appears to be silent on but Cosker teaches or at least suggests wherein the predetermined condition is that the evaluation target data has novelty over data related to a second unit indicating a result of learning of the user and data previously created by the user (at least ¶ 4: assessing the equivalency of the previous course to a course offered by the virtual university, determining whether a credit can be granted, determining a magnitude of the credit, and applying the credit to the student's program of study (sometimes referred to herein as an "academic plan")…assessment of the equivalency of the previous course to a course offered by the virtual university, determining whether a credit can be granted, determining a magnitude 
Re claims 8 and 9:
	[Claims 8 and 9]  Lelito appears to be silent on but Cosker teaches or at least suggests wherein an electronic signature made by the user related to the evaluation target data are attached to the evaluation target data (¶ 4: obtain the student's authorization and to convey the authorization to the other university; ¶ 21: A transcript release authorization process (Block 102) may be initiated by a student or perspective student and provides the admitting university permission (e.g., the first educational institution) to request a transcript from an educational institution attended by the student (e.g., the second educational institution); ¶ 69: upload the documents from a military website (e.g., JST) with permission of the student). Cosker appears to be silent on an electronic signature made by an organization. 

However, in the Non-Final Rejection dated 09/16/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of organizations/institutions providing signatures with document request/submissions were old and well known to one of ordinary skill in the art before the effective filing date of the invention. In particular, organizations/institutions official letters generally include signatures. Since Applicant did not traverse these officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/16/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cosker by using the well-known technique of document request/submissions signature so as to predictably yield enhanced credit evaluation wherein the predetermined condition is that the electronic signature made by the user, and the electronic signature made by the organization related to the evaluation target data are attached to the evaluation target data and in turn ensure that fully authorized document requests are processed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the attached electronic signature made by an organization to the evaluation target data as taught by Cosker within the teachings of Lelito so as to predictably provide credit evaluation that ensures fully authorized document requests are processed.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lelito, as applied to claim 1, in view of Bantz et al. (US 20050130114 A1) (Bantz).
Re claims 6-7:
	[Claims 6-7]  Lelito appears to be silent on wherein the first experience value and the second experience value are set to decrease as time passes, wherein the decrease in the first experience value and the second experience value are set to correspond to a forgetting curve. However, the concept and advantages of monitoring a degree holder's proficiency in the degree field over time were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Bantz (at least ¶ 4: causing degrees and certifications to have a value that increases, decreases, or expires in a graduated fashion based on a number of criteria, such as an automatic assessment of the degree field or area of expertise and pace of change within a particular field. Using an exponential decay function or other decreasing function, a degree's "strength" may decrease through time;  ¶¶ 6-9: an active degree in at least one degree field issued to a degree holder. The active degree includes a certification that the degree holder has completed at least one degree process. A strength value is associated with the certification and indicates a proficiency in the degree field. A strength evaluator is configured to adjust the strength value such that the strength value reflects the degree holder's proficiency in the degree field over time; ¶¶ 19-25: assigning a strength value to the degree holder's degree…the strength value decreases with time…the degree strength for the nursing degree gradually decrease…). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Lelito .
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lelito, as applied to claim 1, in view of Sarafzade et al. (US 20180158347 A1) (Sarafzade).
Re claims 10, 11 and 13:
	[Claims 10, 11 and 13]  Lelito appears to be silent on but Sarafzade teaches or at least suggests wherein the processor registers data of the first unit in a P2P database, wherein the P2P database is a blockchain, wherein the processor obtains the data of the first unit from the P2P database, and performs processing of visualizing content indicated by the data of the first unit.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lelito in view of Sarafzade, as applied to claim 10, and further in view of Cosker and Bantz.
Re claim 12
	[Claim 12]  Lelito in view of Sarafzade appears to be silent on but Cosker teaches or at least suggests wherein the data of the first unit includes any one of data of a topic related to the first unit, data of an experience given on a basis of certification of the first unit, and data of an organization related to the first unit (Cosker: at least ¶ 76: the military transcript data (for example, military courses, military experience (first unit), test scores, etc.); ¶¶ 90-92: determined valid military transcript information may be compared against 10,580 military course identifiers or ACE identifiers or more to determine a match between the military transcript information and military transcript information in the datastore…if the result of Block 621 is "YES," the military transcript data are evaluated against credit criteria to determine whether a credit may be granted…if the result of Block 627 is "YES," the student is granted credit based on the military transcript (Block 629)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the credit evaluation technique of Cosker within the teachings of Lelito in view of Sarafzade so as to predictably provide credit evaluation that ensures credit is granted when appropriate.
	Lelito in view of Sarafzade and Cosker appears to be silent on but Bantz teaches of an experience value given on a basis of certification of the first unit, and data of an organization related to the first unit (at least ¶ 4: causing degrees and certifications to have a value that increases, decreases, or expires in a graduated fashion based on a number of criteria, such as an automatic assessment of the degree .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lelito in view of Sarafzade, as applied to claim 13, and further in view of Bantz.
Re claim 16:
	[Claim 16]  Lelito in view of Sarafzade appears to be silent on but Bantz teaches wherein the processing circuitry is configured to create data indicating a relationship between the first experience value and an organization related to the first experience unit (at least ¶ 4: causing degrees and certifications to have a value that increases, decreases, or expires in a graduated fashion based on a number of criteria, such as an automatic assessment of the degree field or area of expertise and pace of change within a particular field. Using an exponential decay function or other decreasing function, a degree's "strength" may decrease through time;  ¶¶ 6-9: an active degree in at least one degree field issued to a degree holder. The active degree includes a certification that the degree holder has completed at least one degree process. A strength value is associated with the certification and indicates a proficiency in the degree field. A strength evaluator is configured to adjust the strength value such that the strength value reflects the degree holder's proficiency in the degree field over time; ¶¶ 19-25: assigning a strength value to the degree holder's degree…the strength value decreases with time…the degree strength for the nursing degree gradually decrease…). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Lelito in view of Sarafzade by using the well-known degree/certification holder's proficiency evaluation technique of Bantz so as to predictably allow adjusting a degree/certification holder`s proficiency in the degree/certification field over time, thus facilitating employers to select the holder having current proficiency in their degree/certification fields, and facilitating the holder to demonstrate up to date proficiency.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1182–83 (Fed. Cir. 2020). Indeed, “[w]e may assume that the techniques claimed are ‘[g]roundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)).
	In light of the foregoing, the Examiner maintains that each of Applicant’s claims
1-4, 6-13 and 16-18, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections Under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103
	Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejections necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715